Case: 15-30913      Document: 00513646322         Page: 1    Date Filed: 08/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 15-30913                                 FILED
                                  Summary Calendar                         August 22, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
JERRY LYNN HIGH,

                                                 Petitioner-Appellant

v.

C. MAIORANA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:14-CV-3075


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Jerry Lynn High, federal prisoner # 85063-071, appeals the denial of his
28 U.S.C. § 2241 petition challenging the computation of his concurrent 30-
year federal sentences for possession of cocaine and attempted possession of
cocaine. High contends that the Bureau of Prisons (BOP) failed to credit him
for the time he spent in state presentence detention between the commission
of his federal offenses and the start of his multiple state sentences for drug


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30913    Document: 00513646322     Page: 2   Date Filed: 08/22/2016


                                 No. 15-30913

trafficking, totaling 70 years of incarceration, which were run concurrently
with his federal sentences. See BOP Program Statement 5880.28, Sentence
Computation Manual, 7/19/99, p. 1-22. On appeal from the denial of a § 2241
petition, we review the district court’s factual findings for clear error and its
conclusions of law de novo. Christopher v. Miles, 342 F.3d 378, 381 (5th Cir.
2003).
      A federal prisoner is entitled to credit against his sentence for any time
spent in official nonfederal detention between the date of his commission of the
federal offense and the start of his federal sentence, so long as that time “has
not been credited against another sentence.” 18 U.S.C. § 3585(b); see United
States v. Wilson, 503 U.S. 329, 337 (1992). The pleadings and record establish
that High committed the instant federal offenses, at the latest, on January 26,
1989; that he was arrested on state drug charges on June 19, 1989; that his
state drug trafficking sentences commenced on January 22, 1991; and that his
federal sentences began on July 17, 1991. The record further reflects that 582
days of state presentence detention—between June 19, 1989, and January 22,
1991—were credited against High’s state sentences. Based thereon, the BOP
determined that § 3585(b) barred High from applying his already-credited
state presentence detention time against his federal sentence.
      High asserts that he is excepted from § 3585(b)’s double-credit
prohibition because his concurrent state sentences were fully discharged in
2009, causing his nonfederal full-term date to become shorter than his federal
full-term date of 2021. See Willis v. United States, 438 F.2d 923, 925 (5th Cir.
1971); Kayfez v. Gasele, 993 F.2d 1288, 1289-90 (7th Cir. 1993); BOP Program
Statement 5880.28, Sentence Computation Manual, 7/19/99, p. 1-22. To the
contrary, High’s early discharge from state custody had no bearing on his
applicable nonfederal full-term date because the BOP calculates a prisoner’s



                                       2
    Case: 15-30913    Document: 00513646322     Page: 3   Date Filed: 08/22/2016


                                 No. 15-30913

time-served credits as of the date he enters federal custody using his “raw” (as-
imposed) nonfederal full-term date, not the date on which his nonfederal
sentence actually expires. See Kayfez, 993 F.2d at 1290; Wilson, 503 U.S. at
335; BOP Program Statement 5880.28, Sentence Computation Manual,
7/19/99, p. 1-22. Because at the time he entered federal custody High’s “raw”
70-year state term of incarceration dwarfed his concurrent 30-year federal
sentences, the BOP correctly determined that he was not entitled to double
credit for the 582 days he spent in presentence state detention. See § 3585(b);
Willis, 438 F.2d at 925. Accordingly, we find no error in the district court’s
denial of relief under § 2241. See Miles, 342 F.3d at 381; Kinder v. Purdy, 222
F.3d 209, 213 (5th Cir. 2000).
      AFFIRMED.




                                       3